Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 1 of 9 PageID #: 21




WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER, LLP
Attorneys for Defendants
Verizon Communications Inc. i/s/h/a Verizon Communications
and Joseph Santos
150 East 42nd Street
New York, New York 10017
(212) 490-3000

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ZEV YOURMAN,
                                                          Civil Action No.:
                              Plaintiff,                 1:20-CV-336(BMC)(LB)

v.
                                                         ANSWER TO
VERIZON COMMUNICATIONS INC., i/s/h/a                     VERIFIED COMPLAINT
VERIZON COMMUNICATIONS and JOSEPH
SANTOS,

                              Defendants.



       Defendants     VERIZON         COMMUNICATIONS          INC.,    i/s/h/a   VERIZON

COMMUNICATIONS and JOSEPH SANTOS. (“Defendants”), by its attorneys, WILSON

ELSER MOSKOWITZ & DICKER, LLP, answers the Verified Complaint of the Plaintiff as

follows:

                                           PARTIES

       1.      Defendants LACK KNOWLEDGE AND INFORMATION sufficient to form

a belief as to the truth of the allegations contained in paragraph “A” of the Complaint and,

therefore, DENIES such allegations.




                                           Page 1 of 9
Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 2 of 9 PageID #: 22




                                       JURISDICTION

       2.     With respect to the unnumbered paragraph immediately following the

JURISDICTION heading in the Plaintiff’s Complaint, the Defendants DENY that the Plaintiff’s

claims have merit or are appropriate and further DENY each and every other allegation

contained in the unnumbered paragraph.

                            AS FOR RELIEF SOUGHT BY PLAINTIFF

       3.       With respect to the allegations contained in paragraph “4”, sub-heading “1” of

the Complaint, the Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations, and thus DENY such allegations.

       4.       With respect to the allegations contained in paragraph “4”, sub-heading “2” of

the Complaint, the Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations, and thus DENY such allegations.

       5.     With respect to the allegations contained in paragraph “4”, sub-heading “3” of the

Complaint, the Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations, and thus DENY such allegations.

       6.     With respect to the allegations contained in paragraph “4”, sub-heading “4” of the

Complaint, the Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations, and thus DENY such allegations.

       7.     With respect to the allegations contained in paragraph “4”, sub-heading “5” of the

Complaint, the Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations, and thus DENY such allegations.




                                          Page 2 of 9
Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 3 of 9 PageID #: 23




       8.      With respect to the allegations contained in paragraph “4”, sub-heading “6” of the

Complaint, the Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations, and thus DENY such allegations.

       9.      With respect to the allegations contained in paragraph “4”, sub-heading “7” of the

Complaint, the Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations, and thus DENY such allegations.

                                     AS AND FOR A FIRST
                                    AFFIRMATIVE DEFENSE

       Upon information and belief, this Court lacks subject matter jurisdiction over the instant

action against answering Defendants for any or all of the claims brought against the Defendants.

                                    AS AND FOR A SECOND
                                    AFFIRMATIVE DEFENSE

       The claims asserted in the Plaintiff’s Complaint are barred, in whole or in part, by the

applicable statues of limitations and/or repose.


                                     AS AND FOR A THIRD
                                    AFFIRMATIVE DEFENSE

       The Plaintiff’s Complaint fails to state a cause of action upon which relief can be granted

as against the answering Defendants.


                                    AS AND FOR A FOURTH
                                    AFFIRMATIVE DEFENSE

       The Defendants fully complied with all applicable standards of care with respect to the

matters alleged in the Plaintiff’s Complaint.




                                            Page 3 of 9
Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 4 of 9 PageID #: 24



                                    AS AND FOR A FIFTH
                                   AFFIRMATIVE DEFENSE

       Plaintiff fails to allege the particularity of each cause of action alleged pursuant to the

requirements of the CPLR and the Federal Rules of Civil Procedure.

                                    AS AND FOR A SIXTH
                                   AFFIRMATIVE DEFENSE

       Upon information and belief, the Plaintiff sustained no damages proximately caused as a

result of any alleged breach of the Defendants.


                                   AS AND FOR A SEVENTH
                                   AFFIRMATIVE DEFENSE

       The injuries and damages, if any, allegedly sustained by the Plaintiff were caused by

Plaintiff’s sole, contributory or comparative negligence and culpable conduct and by Plaintiff’s

failure to make proper observations and exercise reasonable care under the existing

circumstances.

                                   AS AND FOR AN EIGHTH
                                   AFFIRMATIVE DEFENSE

       Plaintiff’s injuries and damages, if any, were caused by acts of third persons, entities, or

conditions over whom the answering Defendants had no control and/or no duty to control.


                                    AS AND FOR A NINTH
                                   AFFIRMATIVE DEFENSE

       That all risks connected with the situation as alleged in the Plaintiff’s Complaint were

obvious and apparent and known by the Plaintiff and voluntarily assumed by them.




                                            Page 4 of 9
Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 5 of 9 PageID #: 25



                                     AS AND FOR A TENTH
                                    AFFIRMATIVE DEFENSE

        The injuries and damages, if any, sustained by the Plaintiff were the result of an

independent, intervening and superseding cause for which the answering Defendants may not be

held liable.

                                  AS AND FOR AN ELEVENTH
                                   AFFIRMATIVE DEFENSE

        The injuries and damages allegedly suffered by the Plaintiff, if any, (which injuries and

damages are specifically denied by the answering Defendants), were the result of culpable

conduct or fault of third persons, including the Plaintiff, for whose conduct the answering

Defendants are not legally responsible, and the damages recovered by the Plaintiff, if any, should

be diminished or reduced in the proportion to which said culpable conduct bears upon the

culpable conduct which caused the damages.          Any liability on the part of the answering

Defendants (which liability is denied) if fifty percent or less or the liability of all persons which

are the cause of the alleged injuries, if any, and the liability of the defendant for non-economic

loss does not exceed the Defendants’ culpability of each person causing or contributing to the

total liability for non-economic loss pursuant to CPLR Sections 1601 through 1603.




                                            Page 5 of 9
Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 6 of 9 PageID #: 26



                                   AS AND FOR A TWELFTH
                                   AFFIRMATIVE DEFENSE

       Plaintiff failed to take action to prevent the avoidable consequences of any action or

omission of which Plaintiff complains.

                                 AS AND FOR A THIRTEENTH
                                  AFFIRMATIVE DEFENSE

       Any damages claimed by the Plaintiff that have not accrued are purely speculative,

uncertain, and contingent and therefore cannot be recovered in this action.

                                AS AND FOR A FOURTEENTH
                                  AFFIRMATIVE DEFENSE

       All claims for punitive damages against the Defendants are barred by:

               (1)    The Due Process Clause of the Fourteenth Amendment to the
                      United States Constitution;
               (2)    The Equal Protection Clause of the Fourteenth Amendment to
                      the United States Constitution;
               (3)    The proscription of the Eighth Amendment to the United States
                      Constitution to the States through the Fourteenth Amendment
                      prohibiting the imposition of excessive fines;
               (4)    The “double jeopardy” clause of the Fifth Amendment to the
                      United States Constitution as applied to the States through the
                      Fourteenth Amendment; and
               (5)    Other provisions of the Constitution of the United States.

                                  AS AND FOR A FIFTEENTH
                                   AFFIRMATIVE DEFENSE

       Answering Defendants incorporate and reserve all other affirmative defenses available

under New York law pending further investigation and discovery.




                                           Page 6 of 9
Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 7 of 9 PageID #: 27



                                   AS AND FOR A SIXTEENTH
                                    AFFIRMATIVE DEFENSE


       Answering Defendants reserve their right to amend its Answer, if appropriate, after full

investigation and discovery.

                                AS AND FOR A SEVENTEENTH
                                  AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by the doctrines of laches, unclean hands,

equitable estoppels, waiver, or acquiescence.


                                  AS AND FOR A EIGHTEENTH
                                    AFFIRMATIVE DEFENSE

       Answering Defendants, its agents, servants and/or employees acted properly under the

circumstances and all acts attributable to the answering defendants and/or its agents, servants and

employees were justifiable and appropriate under the circumstances at all relevant times

identified in the Plaintiff’s Complaint.


                                  AS AND FOR A NINETEENTH
                                   AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in that some or all of the claims made within the Plaintiff’s

complaint are incorrect, inaccurate, untrue, speculative, conjecture or otherwise false.

                                  AS AND FOR A TWENTIETH
                                   AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in that the Plaintiff lacks standing to bring these claims.




                                            Page 7 of 9
 Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 8 of 9 PageID #: 28




                 AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

        Defendant Verizon Communications, Inc. i/s/h/a Verizon Communications does not

employ Defendant Joseph Santos, did not perform work in the Plaintiff’s residence, and is

otherwise an improper Defendant.

                                         JURY DEMAND

        Answering Defendants hereby request a trial by jury with regard to all claims and

counterclaims.

        WHEREFORE, answering Defendants demand judgment dismissing the Complaint in

its entirety, together with the costs and disbursements incurred in the defense of this action.

        WHEREFORE, Defendants respectfully requests that this Court issue an Order:

(a) dismissing the Verified Complaint with prejudice, in its entirety; (b) awarding the Defendants

costs and expenses incurred herein, including reasonable attorneys’ fees; and (c) granting such

further relief as the Court deems just and proper.

Dated: March 16, 2020

        New York, New York

                                                              Respectfully submitted,

                                                              WILSON ELSER MOSKOWTIZ
                                                              EDELMAN & DICKER LLP


                                              By:          Craig A. Ginsberg
                                                        Craig A. Ginsberg (Bar Roll No. CG3086)
                                                        Attorneys for Defendants
                                                        150 East 42nd Street
                                                        New York, New York 10017
                                                        Telephone: (212) 915-5175
                                                        Facsimile: (212) 490-3038
                                                        E-mail: Craig.Ginsberg@wilsonelser.com




                                            Page 8 of 9
Case 1:20-cv-00336-BMC-LB Document 7 Filed 03/16/20 Page 9 of 9 PageID #: 29




TO:   Mr. Zev Yourman
      Pro se Plaintiff
      1274 49th Street
      Apartment #525
      Brooklyn, New York 11219




                                 Page 9 of 9
